          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      PENSACOLA DIVISION


JEAN-EWOLL JEAN-DENIS,

      Plaintiff,

vs.                                                Case No. 3:19-CV-575-RV-MAF

MARK S. INCH,

     Defendant.
____________________________/

                                     ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated March 16, 2021. ECF No. 97. The parties were

furnished a copy of the Report and Recommendation and afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objections have been filed. District courts are not required to conduct “any review at

all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S.

140, 149-50 (1985).

      Having considered the Report and Recommendation, I have determined the

Report and Recommendation is correct and is adopted as the Court’s opinion.
                                                                         Page 2 of 2


     Accordingly, it is ORDERED:

     1. The Magistrate Judge’s Report and Recommendation, ECF No. 97, is

         adopted and incorporated by reference in this Order

     2. The case is DISMISSED for failure to state a claim, pursuant to 28 U.S.C.

         § 1915(e)(2) and all pending motions are denied as moot.

     3. The Clerk of Court shall close the case and note on the docket that this

         case was dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

     DONE AND ORDERED this 3rd day of May, 2021.



                             /s/ Roger Vinson           /
                             ROGER VINSON
                             SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19-CV-575-RV-MAF
